DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2021/0136800) in view of Malik et al. (US 2018/0343156).
Regarding claim 1, Li teaches an apparatus of a user equipment (UE), the apparatus comprising: processing circuitry, wherein to configure the UE for New Radio (NR) communications above a 52.6 GHz carrier frequency (i.e.,  For unlicensed spectrum operation above 52.6 GHZ, the UE may decode a parameter (e.g., ssb-PositionsInBurst) received from a generation node b (gNB) (e.g., in the SIB1 or UE specific RRC signalling). The parameter may indicate candidate positions of synchronization signal blocks (SSBs) within a discovery reference signal (DRS) measurement timing configuration (DMTC) transmission window [0010]-[0011], [0024]), the processing circuitry is to: decode higher layer signaling, the higher layer signaling including a default slot duration for a transmission of control signaling, wherein the 
Li does not specifically teach perform a synchronization procedure with a next generation Node-B (gNB) based on the synchronization information within the SS block.
However, the preceding limitation is known in the art of communications. Malik teaches a UE performs a synchronization procedure with a base station or gNB based on the received first SS block ([0021]-[0024], [0153]-[0154]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Malik within the system of Li in order to use beam sweeping to transmit a burst set of SS blocks, with each SS block in the burst set being transmitted on a different beam.
Regarding claim 2, Li in view of Malik teaches all the limitations above. Malik further teaches decode a master information block (MIB), the MIB received via the PBCH and within a slot having the default slot duration (i.e., After decoding the MIB, the 115 may receive one or more SIBs. For example, SIB1 may contain cell access parameters and scheduling information for other SIBs [00555]-[0056]); perform an initial cell selection of a cell of the gNB based on the MIB ([0055]-[0056]) in order to allow the UE to decode SIB1 which enables to receive SIB2 that contains RRC configuration information.
Regarding claim 3, Li in view of Malik teaches all the limitations above. Malik further teaches the higher layer signaling includes at least one of the following: NR minimum system information (MSI) signaling received via the PBCH; NR remaining minimum system information (RMSI) received via a physical downlink shared channel (PDSCH); and other system information (OSI) signaling (i.e., The base station 105 may also transmit one or more indicators embedded in the minimum system information associated with the SS burst. The base station 105 may transmit sets of SS blocks in the SS burst, where each SS block in the set of SS blocks is transmitted according to a beam sweep pattern [0067], [0091]) in order to time-align the minimum system information with the SS block transmission.
Regarding claim 4, Li in view of Malik teaches all the limitations above. Malik further teaches decode second higher layer signaling, the second higher layer signaling including a default slot duration for a data transmission by the gNB; and decode downlink data received via a physical downlink shared channel (PDSCH), the downlink data occupying a slot having the default slot duration for the data transmission. 
Regarding claim 5, Li in view of Malik teaches all the limitations above. Li further teaches decode downlink control information (DCI), the DCI scheduling a downlink data transmission and indicating a transport block (TB) of the downlink data transmission 
Regarding claim 6, Li in view of Malik teaches all the limitations above. Li further teaches the DCI is DCI format 1_1 or non-fall-back DCI format, and wherein a number of slots in the TB is included in a time domain resource allocation field in the DCI (i.e., the PDSCH rate matching around SSBs could be indicated dynamically by DCI format 1_0 and 1_1 [0042]-[0043]). 
Regarding claim 7, Li in view of Malik teaches all the limitations above. Li further teaches decode downlink control information (DCI) format 1_0 or fall-back DCI format, the DCI scheduling a downlink data transmission based on the default slot duration; and decode downlink data scheduled by the DCI format 1_0 or fall-back DCI format and received based on the default slot duration on a physical downlink shared channel (PDSCH) DCI (i.e., the PDSCH rate matching around SSBs could be indicated dynamically by DCI format 1_0 and 1_1 [0042]-[0043]).  
Regarding claim 8, Li in view of Malik teaches all the limitations above. Li further teaches the default slot duration is configured based on a current subcarrier spacing used for the NR communications above the 52.6 GHz carrier frequency ([0052]-[0058]).
Regarding claim 9, Li in view of Malik teaches all the limitations above. Li further teaches the higher layer signaling includes information to configure slot duration separately for uplink (UL) and downlink (DL) transmissions ([0014], [0028], and [0047]-[0048], [0077]). 

Regarding claim 11, Li in view of Malik teaches all the limitations above. Li further teaches transceiver circuitry coupled to the processing circuitry; and, one or more antennas coupled to the transceiver circuitry (a transceiver 410 for transmitting and receiving signals to and from other communication stations using one or more antennas 401 [0074]).
Regarding claim 12, Li teaches a non-transitory: computer-readable storage medium that stores instructions for execution by one or more processors of a base station, the instructions to configure the base station for New Radio (NR) communications above a 52.6 GHz carrier frequency (i.e., for unlicensed spectrum operation above 52.6 GHz, the gNB may be configured to encode a parameter (e.g., ssb-PositionsInBurst) for transmission to a UE (e.g., in the SIB1 or UE specific RRC signalling) [0010]) and to cause the base station to: encode higher layer signaling for transmission to a user equipment (UE), the higher layer signaling including a default slot duration for a transmission of control signaling, wherein the control signaling includes a synchronization signal (SS) and a physical broadcast channel (PBCH) signaling (i.e., for unlicensed spectrum operation above 52.6 GHz, the gNB may be configured to encode a parameter (e.g., ssb-PositionsInBurst) for transmission to a UE (e.g., in the SIB1 or UE specific RRC signalling) [0010], [0019]-[0021]); encode synchronization information 
Li does not specifically teach perform a synchronization procedure with a next generation Node-B (gNB) based on the synchronization information within the SS block.
However, the preceding limitation is known in the art of communications. Malik teaches a UE performs a synchronization procedure with a base station or gNB based on the received first SS block ([0021]-[0024], [0153]-[0154]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Malik within the system of Li in order to use beam sweeping to transmit a burst set of SS blocks, with each SS block in the burst set being transmitted on a different beam.
 Regarding claim 13, Li in view of Malik teaches all the limitations above. Li further teaches encode a master information block (MIB) for transmission via the PBCH and within a slot having the default slot duration  (i.e., the UE detects an SSB, determines the PBCH-DMRS index (s) from the PBCH. From the master information block (MIB) in the PBCH, the UE may determine the cycle index (c) and the number of SSBs used for QCL derivation (Q) [0012]).
Regarding claim 14, Li in view of Malik teaches all the limitations above. Li further teaches encode downlink control information (DCI), the DCI scheduling a downlink data transmission and indicating a transport block (TB) of the downlink data transmission 
Regarding claim 15, Li teaches a non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of a user equipment (UE), the instructions to configure the UE for New Radio (NR) communications above a 52.6 GHz carrier frequency and cause the UE to (i.e.,  For unlicensed spectrum operation above 52.6 GHZ, the UE may decode a parameter (e.g., ssb-PositionsInBurst) received from a generation node b (gNB) (e.g., in the SIB1 or UE specific RRC signalling). The parameter may indicate candidate positions of synchronization signal blocks (SSBs) within a discovery reference signal (DRS) measurement timing configuration (DMTC) transmission window [0010]-[0011], [0024]), the processing circuitry is to: decode higher layer signaling, the higher layer signaling including a default slot duration for a transmission of control signaling, wherein the control signaling includes a synchronization signal (SS) and a physical broadcast channel (PBCH) signaling (i.e., the UE decodes synchronization signal blocks (SSBs) received from gNB and the SSBs include a primary synchronization signal (PSS), a secondary synchronization signal (SSS) and a physical broadcast channel (PBCH) [0011], [0014], [0024]); decode synchronization information within a SS block, the SS block received within a SS burst set and occupying a plurality of symbols within a slot having the default slot duration (i.e., the UE decodes synchronization signal blocks (SSBs) received from gNB and the SSBs include a primary synchronization signal (PSS), a secondary synchronization signal (SSS) and a physical broadcast channel 
Li does not specifically teach perform a synchronization procedure with a next generation Node-B (gNB) based on the synchronization information within the SS block.
However, the preceding limitation is known in the art of communications. Malik teaches a UE performs a synchronization procedure with a base station or gNB based on the received first SS block ([0021]-[0024], [0153]-[0154]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Malik within the system of Li in order to use beam sweeping to transmit a burst set of SS blocks, with each SS block in the burst set being transmitted on a different beam.
Regarding claim 16, Li in view of Malik teaches all the limitations above. Malik further teaches decode a master information block (MIB), the MIB received via the PBCH and within a slot having the default slot duration (i.e., After decoding the MIB, the UE 115 may receive one or more SIBs. For example, SIB1 may contain cell access parameters and scheduling information for other SIBs [00555]-[0056]); perform an initial cell selection of a cell of the gNB based on the MIB ([0055]-[0056]) in order to allow the UE to decode SIB1 which enables to receive SIB2 that contains RRC configuration information.
Regarding claim 17, Li in view of Malik teaches all the limitations above. Malik further teaches the higher layer signaling includes at least one of the following: NR minimum system information (MSI) signaling received via the PBCH; NR remaining minimum system information (RMSI) received via a physical downlink shared channel 105 may also transmit one or more indicators embedded in the minimum system information associated with the SS burst. The base station 105 may transmit sets of SS blocks in the SS burst, where each SS block in the set of SS blocks is transmitted according to a beam sweep pattern [0067], [0091]) in order to time-align the minimum system information with the SS block transmission.
Regarding claim 19, Li in view of Malik teaches all the limitations above. Li further teaches the DCI is DCI format 1_1 or non-fall-back DCI format, and wherein a number of slots in the TB is included in a time domain resource allocation field in the DCI (i.e., the PDSCH rate matching around SSBs could be indicated dynamically by DCI format 1_0 and 1_1 [0042]-[0043]). 
Regarding claim 20, Li in view of Malik teaches all the limitations above. Li further teaches decode downlink control information (DCI) format 1_0 or fall-back DCI format, the DCI scheduling a downlink data transmission based on the default slot duration; and decode downlink data scheduled by the DCI format 1_0 or fall-back DCI format and received based on the default slot duration on a physical downlink shared channel (PDSCH) DCI (i.e., the PDSCH rate matching around SSBs could be indicated dynamically by DCI format 1_0 and 1_1 [0042]-[0043]).  
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2021/0136800) in view of Seo et al. (US 2021/0068153).
Regarding claims 1, 15 Li teaches an apparatus of a user equipment (UE), the apparatus comprising: processing circuitry, wherein to configure the UE for New Radio (NR) communications above a 52.6 GHz carrier frequency (i.e.,  For unlicensed spectrum operation above 52.6 GHZ, the UE may decode a parameter (e.g., ssb-PositionsInBurst) received from a generation node b (gNB) (e.g., in the SIB1 or UE specific RRC signalling). The parameter may indicate candidate positions of synchronization signal blocks (SSBs) within a discovery reference signal (DRS) measurement timing configuration (DMTC) transmission window [0010]-[0011], [0024]), the processing circuitry is to: decode higher layer signaling, the higher layer signaling including a default slot duration for a transmission of control signaling, wherein the control signaling includes a synchronization signal (SS) and a physical broadcast channel (PBCH) signaling (i.e., the UE decodes synchronization signal blocks (SSBs) received from gNB and the SSBs include a primary synchronization signal (PSS), a secondary synchronization signal (SSS) and a physical broadcast channel (PBCH) [0011], [0014], [0024]); decode synchronization information within a SS block, the SS block received within a SS burst set and occupying a plurality of symbols within a slot having the default slot duration (i.e., the UE decodes synchronization signal blocks (SSBs) received from gNB and the SSBs include a primary synchronization signal (PSS), a secondary synchronization signal (SSS) and a physical broadcast channel (PBCH) [0011], [0014], [0024]); and memory coupled to the processing circuitry, the memory configured to store the higher layer signaling ([0074]). 
Li does not specifically teach perform a synchronization procedure with a next generation Node-B (gNB) based on the synchronization information within the SS block.
However, the preceding limitation is known in the art of communications. Seo teaches a UE performs a procedure of obtaining synchronization in order to support the sidelink. A UE is an INC UE within the cell coverage of an eNB and may perform synchronization with the eNB by directly receiving a signal necessary for the synchronization from the eNB. In this case, the eNB may be called a synchronization reference for the UE wherein the UE has been directly synchronized with the eNB ([0062]-[0063], [0200]-[0202]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Seo within the system of Li in order to improve problem occurring when a UE supporting a sidelink support a plurality of carriers and increase communication capacity. 

Allowable Subject Matter
Claims 4, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JEAN A GELIN/           Primary Examiner, Art Unit 2643